Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 1/21/2021.
Claims 1-51 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/29/2014 has been entered.

Response to Argument
Applicant’s arguments filled on filled 1/21/2021 with respect to rejection under 35 U.S.C. §103 of claims 1-51 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-10, 13-19, 21-27, 30-36, 38-44, and 47-51 are rejected under 35 U.S.C. 103 unpatentable over GAO et al. (US 2019/0037554) in view of KIM et al. (US 2019/0104520).

Regarding claim 1, GAO discloses a method for wireless communication [Fig. 6, ¶¶ 61-64; a method for communication by a user equipment], comprising: 
receiving, by a user equipment (UE), signaling configuring the UE to transmit a demodulation reference signal (DMRS) in a first portion of an indicated transmission time interval (TTI) of a plurality of TTIs [Fig. 6, ¶¶ 63-64; receiving, from a base station, an uplink DMRS trigger to enable the transmission of the uplink DMRS in the uplink TTI of TTI n (plurality of TTIs) of the uplink subframe (the uplink DMRS is controlled to be transmitted in a periodic way by means of  a higher layer signaling)], the DMRS for demodulation of a data symbol transmitted in a second TTI of the plurality of TTIs [Fig. 7A, ¶ 67; the uplink DMRS according to the DMRS configuration information contained in the trigger of UL TTI_n+k/second TTI]; and 
in response to a determination to “control” a data transmission in a second portion of the indicated TTI [Fig. 2A, ¶¶ 46-48; in determination if data or control information can use those radio resources for DMRS transmission if there is actually no DMRS transmitted in this TTI and the DMRS occupy one or multiple symbols of one TTI, and the remaining symbols of the TTI/(second portion) can be used to transmit data or control information];
transmitting the DMRS in the first portion of the indicated TTI [Fig. 7C, 13B, ¶¶ 70, 94; transmitting the uplink DMRS in UL TTI n+k ; also see Fig. 8, ¶ 73, transmit uplink DMRS in UL TTI_n+k],
not transmitting during the second portion of the indicated TTI [Fig. 4C, ¶ 55; DMRS occupies all resource of a 1-symbol-based TTI, that is no more resource of a 1-symbol-based TTI left for the transmission of data];
transmitting the data symbol in the second TTI [¶¶ 67, 70; uplink data transmission (i.e., PUSCH) in UL TTI_n+k; also see Fig. 8, ¶ 73, transmit scheduled uplink data in UL TTI_n+k+1].
GAO disclose all aspects of claim invention set forth above including a determination to “control” a data transmission in a second portion of the indicated TTI, but does not explicitly disclose in response to a determination to skip a data transmission in the indicated TTI.
However, KIM discloses determining to skip a data transmission in a second portion of the indicated TTI [Fig. 16, ¶ 284; the sTTI is configured in a semi-static manner, and when SRS transmission duration overlaps with a resource of an sPUSCH, transmission of the sPUSCH in a corresponding sTTI is skipped].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining to skip a data transmission in the indicated TTI” as taught by KIM in the system of GAO, so that it would to provide for overcoming an overlap problem of an sPUSCH and SRS symbol duration [see KIM; ¶ 11].

Regarding claim 2, the combined system of GAO and KIM discloses the method of claim 1.
GAO further discloses wherein transmitting the DMRS in the indicated TTI comprises: 
transmitting the DMRS in the first portion of the indicated symbol period of a plurality of symbol periods of the indicated TTI [¶ 47; DMRS may occupy one or multiple symbols of one TTI, and the remaining symbols of the TTI can be used to transmit data or control information depending upon the type of the physical channel that is currently scheduled in this TTI]; and 
determining not to transmit in any of a remaining one or more symbol periods of the plurality of symbol periods of the indicated TTI [¶ 48; the DMRS positions may be reserved and kept empty even if the remaining symbols of the TTI are occupied by data or control information (determine of no DMRS transmission in a TTI)].

Regarding claim 4, the combined system of GAO and KIM discloses the method of claim 1.
GAO further discloses further comprising: 
processing the signaling to identify that the UE is allocated resources to transmit a plurality of data symbols including the data symbol in the second TTI [¶¶ 59, 99; the uplink DMRS trigger may include information indicative of, but not limited to, at least one following items: the number of symbols that the uplink DMRS occupies; time duration of the triggered uplink DMRS; resource allocation for the uplink DMRS; and candidate symbol position(s) on which the uplink DMRS occupies in the uplink TTI].

Regarding claim 5, the combined system of GAO and KIM discloses the method of claim 1.
GAO further discloses wherein receiving the signaling comprises: 
receiving a grant that allocates resources to the UE in the plurality of TTIs and an indicator that only the indicated TTI of the plurality of TTIs is to include the DMRS [¶¶ 66-67; the base station may transmit the uplink DMRS trigger to the user equipment by including it in DCI for uplink data scheduling (i.e., UL grant), wherein the uplink DMRS according to the DMRS configuration information contained in the trigger].

Regarding claim 6, the combined system of GAO and KIM discloses the method of claim 1.
GAO further discloses wherein the indicated TTI comprises a first number of symbol periods and the second TTI comprises a second number of symbol periods that differs from the first number of symbol periods [¶ 67; the uplink DMRS and uplink data may be multiplexed in frequency domain and/or the uplink DMRS occupies M symbols of UL TTI_n+k and the remaining symbols of UL TTI_n+k is used to transmit the scheduled uplink data].

Regarding claim 7, the combined system of GAO and KIM discloses the method of claim 1.
GAO further discloses wherein the plurality of TTIs are consecutive TTIs [Fig. 3, 7, ¶ 52, 56, 67; wherein the UL TTI_n+k, where k is an integer, are consecutive TTIs].
 
Regarding claim 8, the combined system of GAO and KIM discloses the method of claim 1.
GAO further discloses wherein each of the plurality of TTIs is either a two or three symbol TTI [Fig. 2A, 2B, ¶ 45; multiple short TTIs includes two or more symbols].

Regarding claim 9, GAO discloses a method for wireless communication [Fig. 5, ¶¶ 57-60; a method 500 for communication by a base station], comprising:
transmitting signaling scheduling a user equipment (UE) on a plurality of transmission time intervals (TTIs) and an indicator indicating presence of a demodulation reference signal (DMRS) in a first portion of an indicated TTI of the plurality of TTIs [Fig. 5, ¶¶ 57-59; transmitting, to the user equipment, an uplink DMRS trigger to enable the transmission of the uplink DMRS in the uplink TTI of TTI n (plurality of TTIs) of the uplink subframe (the uplink DMRS is controlled to be transmitted in a periodic way by means of  a higher layer signaling)], the DMRS for demodulation of a data symbol communicated in a second TTI of the plurality of TTIs [Fig. 7A, ¶ 67; the uplink DMRS according to the DMRS configuration information contained in the trigger of UL TTI_n+k/second TTI]; and
in response to a determination to “control” a data transmission in a second portion of the indicated TTI [Fig. 2A, ¶¶ 46-48; in determination if data or control information can use those radio resources for DMRS transmission if there is actually no DMRS transmitted in this TTI and the DMRS occupy one or multiple symbols of one TTI, and the remaining symbols of the TTI/(second portion) can be used to transmit data or control information];
transmitting the DMRS in the first portion of the indicated TTI [Fig. 7C, 13B, ¶¶ 70, 94; transmitting the uplink DMRS in UL TTI n+k ; also see Fig. 8, ¶ 73, transmit uplink DMRS in UL TTI_n+k],
not transmitting during the second portion of the indicated TTI [Fig. 4C, ¶ 55; DMRS occupies all resource of a 1-symbol-based TTI, that is no more resource of a 1-symbol-based TTI left for the transmission of data];
transmitting the data symbol in the second TTI [¶¶ 67, 70; uplink data transmission (i.e., PUSCH) in UL TTI_n+k; also see Fig. 8, ¶ 73, transmit scheduled uplink data in UL TTI_n+k+1].
GAO disclose all aspects of claim invention set forth above including a determination to “control” a data transmission in a second portion of the indicated TTI, but does not explicitly disclose in response to a determination to skip a data transmission in the indicated TTI.
However, KIM discloses determining to skip a data transmission in a second portion of the indicated TTI [Fig. 16, ¶ 284; the sTTI is configured in a semi-static manner, and when SRS transmission duration overlaps with a resource of an sPUSCH, transmission of the sPUSCH in a corresponding sTTI is skipped].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining to skip a data transmission in the indicated TTI” as taught by KIM in the system of GAO, so that it would to provide for overcoming an overlap problem of an sPUSCH and SRS symbol duration [see Lee; ¶ 11].

Regarding claim 14, the combined system of GAO and KIM discloses the method of claim 9.
GAO further discloses wherein transmitting the indicator comprises: 
transmitting the indicator in downlink control information (DCI) [¶¶ 56, 65, 93; downlink DMRS trigger to enable transmission of the downlink DMRS may be transmitted separately from DCI for downlink data scheduling, by higher layer signaling].

Regarding claim 15, the combined system of GAO and KIM discloses the method of claim 9.
GAO further discloses wherein transmitting the signaling comprises: 
transmitting the signaling in radio resource control (RRC) signaling [¶ 79; trigger the transmission of uplink DMRS by transmitting a downlink DMRS trigger or configure a periodic uplink DMRS with semi-static radio resource control (RRC) signaling].

Regarding claims 10, 13, 16, and 17, the claims recite the method for wireless communication for performing the method steps of claims 2, 6, 7 and 8, respectively; therefore, claims 10, 13, 16, and 17 are rejected along the same rationale that rejected claims 2, 6, 7 and 8, respectively.

Regarding claims 18-19 and 21-25, the claims recite an apparatus for wireless communication for performing the method steps of claims 1-2 and 4-8, respectively; therefore, claims 18-19 and 21-25 are rejected along the same rationale that rejected claims 1-2 and 4-8, respectively.

Regarding claims 10, 13, 16, and 17, the claims recite a system for data management, comprising modules for performing the method steps of claims 2, 6, 7 and 8, respectively; therefore, claims 10, 13, 16, and 17 are rejected along the same rationale that rejected claims 2, 6, 7 and 8, respectively.

Regarding claims 26, 31, and 32, the claims recite an apparatus for wireless communication for performing the method steps of claims 9, 14, and 15, respectively; therefore, claims 26, 31, and 32 are rejected along the same rationale that rejected claims 9, 14, and 15, respectively.

Regarding claims 27, 30, 33, and 34, the claims recite the method for wireless communication for performing the method steps of claims 2, 6, 7 and 8, respectively; therefore, claims 27, 30, 33, and 34 are rejected along the same rationale that rejected claims 2, 6, 7 and 8, respectively.

Regarding claims 35-36 and 38-42, the claims recite an apparatus for wireless communication for performing the method steps of claims 1-2 and 4-8, respectively; therefore, claims 35-36 and 38-42 are rejected along the same rationale that rejected claims 1-2 and 4-8, respectively.

Regarding claims 43, 48, and 49, the claims recite an apparatus for wireless communication for performing the method steps of claims 9, 14, and 15, respectively; therefore, 

Regarding claims 44, 47, 50, and 51, the claims recite the method for wireless communication for performing the method steps of claims 2, 6, 7 and 8, respectively; therefore, claims 44, 47, 50, and 51 are rejected along the same rationale that rejected claims 2, 6, 7 and 8, respectively.

Claims 11, 28, and 45 are rejected under 35 U.S.C. 103 unpatentable over GAO et al. (US 2019/0037554) in view of KIM et al. (US 2019/0104520), and further in view of Chen et al. (US 2016/0270059).

Regarding claim 11, the combined system of GAO and KIM discloses the method of claim 9, but does not explicitly disclose further comprising: 
generating the indicator to indicate presence of the DMRS in a second indicated TTI of the plurality of TTIs.
However, Chen discloses generating the indicator to indicate presence of the DMRS in a second indicated TTI of the plurality of TTIs [¶¶ 110-111; DMRS pattern configuration module 910 as described herein with reference to FIG. 9, to identify a carrier configuration including a first TTI that has a first TTI duration and a second TTI that has a second TTI duration greater than the first TTI duration as described herein with reference to FIGS. 2-6].
generating the indicator to indicate presence of the DMRS in a second indicated TTI of the plurality of TTIs” as taught by Chen in the combined system of GAO and KIM, so that it would to provide a low latency operations may be efficiently or effectively accomplished with other demodulation schemes [see Chen; ¶ 3].

Regarding claim 28, the claim recites an apparatus for wireless communication for performing the method step of claim 11; therefore, claim 28 is rejected along the same rationale that rejected claim 11.

Regarding claim 45, the claim recites an apparatus for wireless communication for performing the method step of claim 11; therefore, claim 45 is rejected along the same rationale that rejected claim 11.  

Claims 3, 12, 20, 29, 37, and 46 are rejected under 35 U.S.C. 103 unpatentable over GAO et al. (US 2019/0037554) in view of KIM et al. (US 2019/0104520), and further in view of Lin et al. (US 2017/0289995).

Regarding claim 3, the combined system of GAO and KIM discloses the method of claim 1, but does not explicitly disclose further comprising:
 processing the signaling to determine a semi-persistent scheduling (SPS) configuration indicating an uplink transmission pattern that identifies in which one or more symbol periods within the plurality of TTIs the UE is configured to transmit the DMRS and in which one or more symbol periods within the plurality of TTIs the UE is allocated resources to transmit a data symbol.
However, Lin discloses processing the signaling to determine a semi-persistent scheduling (SPS) configuration indicating an uplink transmission pattern that identifies in which one or more symbol periods within the plurality of TTIs the UE is configured to transmit the DMRS and in which one or more symbol periods within the plurality of TTIs the UE is allocated resources to transmit a data symbol [¶ 70; acknowledgement in response to a PDCCH grant indication activation could for example consist of an UE transmitted new MAC PDU containing zero MAC SDUs on the first SPS granted resource to indicate successful activation when the UE buffer is empty].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “processing the signaling to determine a semi-persistent scheduling (SPS) configuration indicating an uplink transmission pattern that identifies in which one or more symbol periods within the plurality of TTIs the UE is configured to transmit the DMRS and in which one or more symbol periods within the plurality of TTIs the UE is allocated resources to transmit a data symbol” as taught by Lin in the combined system of GAO and KIM, so that it would to improving a transmission using a configured resource in a wireless communication system [see Lin; ¶ 5].

Regarding claim 12, the combined system of GAO and Lee discloses the method of claim 9, but does not explicitly disclose further comprising: 
generating the signaling to indicate a semi-persistent scheduling (SPS) configuration that identifies a periodicity at which the plurality of TTIs repeats within a larger set of TTIs.
However, Lin discloses generating the signaling to indicate a semi-persistent scheduling (SPS) configuration that identifies a periodicity at which the plurality of TTIs repeats within a larger set of TTIs [¶¶ 68; configure SPS periodicity via dedicated RRC signaling, see Fig. 17, ¶ 320, the resource configured by the specific type of SPS may be separated from the resource configured by the legacy SPS (with longer interval)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “generating the signaling to indicate a semi-persistent scheduling (SPS) configuration that identifies a periodicity at which the plurality of TTIs repeats within a larger set of TTIs” as taught by Lin in the combined system of GAO and KIM, so that it would to improving a transmission using a configured resource in a wireless communication system [see Lin; ¶ 5].

Regarding claim 20, the claim recites an apparatus for wireless communication for performing the method step of claim 3; therefore, claim 20 is rejected along the same rationale that rejected claim 3.

Regarding claim 29, the claim recites an apparatus for wireless communication for performing the method step of claim 12; therefore, claim 29 is rejected along the same rationale that rejected claim 12.

Regarding claim 37, the claim recites an apparatus for wireless communication for performing the method step of claim 3; therefore, claim 37 is rejected along the same rationale that rejected claim 3.

Regarding claim 46, the claim recites an apparatus for wireless communication for performing the method step of claim 12; therefore, claim 46 is rejected along the same rationale that rejected claim 12.

Conclusion
In additional to references cited that are used for rejection as set forth above, Sun et al. (US 2017/0289992) is also considered as relevant prior arts for rejection of in claims 1, 9, 18, 26, 35, and 43 for determination to skip a data transmission in the indicated TTI; wherein upon determination of DMRS to be transmitted data transmission will not occur in the symbol that has been indicated to carry DMRS. Sun is also teaches transmitting the DMRS in the first portion of the indicated TTI and transmitting the data symbol in the second TTI [see Sun Fig. 9, ¶¶  76-80).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469